              Case 1:19-cv-08673-KPF Document 22 Filed 11/06/19 Page 1 of 3
                                                                                                   I
I<APLAN HECI<ER & FINK LLP                                               350 FIFTH AVENUE

                                                                         NEW YORK, NEW YORK 10118
                                                                                                       SUITE 7110



                                                                         TEL (212) 763-0883        I   FAX (212) 564-0883

                                                                         WWW. KAP LA NH ECKER.COM




  MEMO ENDORSED                                                           fJIRfr'T JIAL    212 1 ' 0 8'1




                                                                                          November 6, 2019

   VIAECF

   The Honorable Katherine Polk Failla
   United States District Court
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007


                  Re: Doe v. Indyke et al., No. 19-cv-08673 (S.D.N.Y.) (KPF)


   Dear Judge Failla:

          We represent Jane Doe in the above-captioned action. We write in response to Defendants'
   two letters filed yesterday regarding: (1) related case status (ECF 19); and (2) document
   preservation (ECF 20).

           Since we do not see any conceivable basis under Rule 13 of the Rules for the Division of
   Business Among District Judges in the Southern District to oppose designating these cases with
   overlapping defendants, legal issues, and factual allegations as related, we oppose Defendants'
   request for 30 days to respond. See Local.Rule for the Division of Business Among District Judges
   in the Southern District 13(a); see also Poindexter v. Cash Money Records, No. 13-cv-5882, 2014
   WL 1383781, at *2 (S.D.N.Y. Apr. 8, 2014); Pace v. Quintanilla, No. 13-cv-91, 2013 WL
   5405563, at *5 (S.D.N.Y. Sept. 23, 2013). Our client was understandably shocked by the suicide
   of Jeffrey Epstein in federal custody, and is eager to obtain a modicum of justice as soon as
   possible. All we have seen from Defendants, however, are efforts at delay. We very much want
   to push this case forward to trial as soon as possible, and it is essential to have a judge assigned
   who will preside over the entire progress of the case in order to do so. 1

            Notably, contrary to the suggestion in Defendants' letter, Plaintiff is not seeking consolidation at this time.
   We further note that the cases that Plaintiff has proposed as related have now all been reassigned to the same
   magistrate judge, including: VE v. Nine East 71st Street et al., No. l 9-cv-07625 (S.D.N.Y.) (Nathan, J.); Doe I et al.
              Case 1:19-cv-08673-KPF Document 22 Filed 11/06/19 Page 2 of 3

KAPLAN HECKER & FINK LLP                                                                                             2


            As for preservation, the issues we have raised regarding preservation present yet another
   compelling reason why these cases should be marked as related since the risks of spoliation face
   plaintiffs in all cases. While we appreciate Defendants' explanation about Mr. Epstein's clothing
   (which was not previously provided to us), that was not the point of our prior letters and emails to
   Defendants. (See, e.g., ECF 14 Ex. A.) The point of our letters and emails was that we have asked
   Defendants to identify which categories of documents and other information we have specified for
   preservation they believe are "argumentative, assume facts that have not been proven and implicate
   information protected by the attorney-client privilege and attorney work product doctrine," and are
   therefore not being preserved. Defendants have failed to answer that simple question, which
   understandably causes us great concern about spoliation given Mr. Epstein's multiple residences
   across the globe, the fact that one of the two Defendant executors is a lawyer, and the fact that, as
   a result of a will he signed just before his death, Mr. Epstein's estate is being probated in the Virgin
   Islands.

            We look forward to discussing these issues with Your Honor in Court tomorrow.

                                                         Respectfully submitted,



                                                          Roberta A. Kaplan



   cc: Counsel of Record




   v. Jeffrey Epstein et al., No. 19-cv-07�75 (S.D.N.Y) (Daniels, J.); Doe v. Darren K . Indyke et al., No. 19-cv-07771
   (S.D.N.Y.) (Castel, J.); Doe v. Darren K. Indyke et al., No. 19-cv-07772 (S.D.N.Y.) (Carter, J.); Doe v. Darren K.
   Indyke et al., No. 19-cv-07773 (S.D.N.Y.) (Ramos, J.); and Doe 17 v. Indyke et al., No. I 9-cv-9610 (S.D.N.Y.)
   (Engelmayer, J.).
    Case 1:19-cv-08673-KPF Document 22 Filed 11/06/19 Page 3 of 3




The Court is in receipt of Plaintiff's November 1, 2019 and
November 5, 2019 letters (Dkt. #16, 18) regarding related
cases, Defendants' November 5, 2019 letters responding to
Plaintiff's letters regarding related cases and request for a
discovery conference (Dkt. #19, 20), and Plaintiff's above
reply (Dkt. #21). Given such, the Court is in discussion with
the judges assigned to the related cases and this Court's
Assignment Committee. As Plaintiff notes in the above letter,
all of the related cases have now been assigned to a single
magistrate judge. Accordingly, the discovery conference
scheduled for November 7, 2019, is hereby ADJOURNED sine die.



Dated: November 6, 2019              SO ORDERED.
       New York, New York




                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
